CURTIS, J.
This action is referred to in the opinion this day filed in the ease of McArthur v. Mt. Shasta Power Corp. (Sac. No. 4765), ante, p. 704 [45 Pac. (2d) 816], and is a companion case to the Anna McArthur ease. Respondent’s lands front on Pittville Pool, and are located on the opposite side of said pool from the Anna McArthur lands and the lands of Roderick McArthur, involved in *767action Sac. No. 4711, ante, p. 765.  The same factual situation exists in this case as was presented in the Anna McArthur case. For this reason the decision in this case must be the same as that rendered and filed in the Anna McArthur ease. Upon the authority of that case the judgment in the present action is reversed and the case is remanded for a new trial on the issue of damages alone, in accordance with the views expressed in the opinion this day filed in the case of McArthur v. Mt. Shasta Power Corp., Sac. No. 4765. Each party to pay his own costs.
Shenk, J., Waste, C. J., Thompson, J.. Spence, J., pro tem., and Nourse, J., pro tem., concurred.
Rehearing denied.